 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE VERN ELLESBURY,                           No. 2: 18-cv-2744 KJM KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    J. FERNANDEZ, et al.,
15                        Defendants.
16

17          Pending before the court is defendants’ motion to modify the scheduling order. (ECF No.

18   48.) Defendants request that the discovery deadline be extended from December 27, 2019, to

19   January 10, 2020.

20          Good cause appearing, IT IS HEREBY ORDERED that:

21          1.    Defendants’ motion to modify the discovery order (ECF No. 48) is granted;

22          2. The parties may conduct discovery until January 10, 2020. Any motions necessary to

23                compel discovery shall be filed by that date.

24   Dated: November 21, 2019

25

26
27
     Elle2744.mod
28
                                                         1
